Citation Nr: 0604031	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  01-06 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE


Entitlement to a total disability rating based on individual 
unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel  


INTRODUCTION

The veteran had active service from July 1943 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO in Wichita, 
Kansas, which denied the veteran entitlement to a TDIU. In 
August 2003, the Board remanded this case for further 
development.  

In February 2006 the Board granted the veteran's motion to 
advance this case on the Board's docket. It is now before the 
Board for further appellate consideration.  


FINDINGS OF FACT

1. Service connection is currently in effect for 
gastrointestinal resection with adhesions and 
gastrointestinal symptoms from a gunshot wound, evaluated as 
40 percent disabling and a moderately severe muscle injury to 
muscle group XIX of the abdominal wall, evaluated as 30 
percent disabling. The veteran's combined service connected 
disability rating is 60 percent.

2. The veteran has a G.E.D. certificate and occupational 
experience as a foreman in a manufacturing plant: he last 
worked in 1986.

3. The veteran is unable to obtain and sustain gainful 
employment because of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for assignment for a grant of TDIU have been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.15, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions. Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's favorable decision in regard to the 
issue of entitlement to TDIU, further assistance is 
unnecessary to aid the appellant in substantiating that 
claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2002).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service connected 
disabilities, provided that if there are two or more 
disabilities, one is ratable at least 40 percent, and there 
are sufficient remaining disabilities to bring the combined 
evaluation to 70 percent. 38 C.F.R. § 4.16(a). It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled. 38 C.F.R. § 4.16(b). A finding of total 
disability is appropriate when there is present any 
impairment of mind or body, which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15 (2004).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service- connected disabilities, provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. See 38 C.F.R. § 4.16(a).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19. 
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a). Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment. Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991). In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added). Consideration may not be given to 
the impairment caused by non-service-connected disabilities. 
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Evidence dating from a December 2001 VA examination indicates 
that the veteran was unable to work because physical activity 
resulted in severe discomfort in the area from his stomach to 
his throat.  It is apparent that this was due to his service 
connected abdominal injuries.  Reference was also made to a 
statement from the veteran's family physician who indicated 
that the veteran had to retire because of his multiple 
gastrointestinal problems.  As noted earlier, service 
connection is in effect for the residuals of a gunshot wound 
to the abdomen, including gastrointestinal resection with 
adhesions and gastrointestinal symptoms from a gunshot wound, 
and a moderately severe muscle injury to muscle group XIX of 
the abdominal wall.  The examiner at the December 2001 
examination specifically noted that the veteran had not been 
told to retire because of his heart condition. After a VA 
examination in April 2004, the VA physician opined that the 
veteran was unemployable, but attributed his disability to 
the veteran's age and to non-service connected coronary 
disease and Alzheimer's disease.  

In view of the above, it is apparent that the evidence is in 
conflict regarding the factors resulting in the veteran's 
conceded unemployability.  However, the above evidence 
indicates that the preponderance of the evidence is to the 
effect that the veteran is unemployable even considering only 
his service-connected disabilities.  This was the conclusion 
reached in 2001 by both the veteran's private physician and a 
VA physician.  The latter specifically discounted non-service 
connected coronary artery disease as the reason for 
unemployability.  While the veteran currently has Alzheimer's 
disease, the Board notes that, as recently as December 2002, 
a private physician noted only mild memory impairment that 
was readily corrected with medication.  

In view of the above, the Board concludes that the veteran's 
service connected residuals of his abdominal wound alone are 
of sufficient severity to render him unemployable.  
Therefore, entitlement to a TDIU is warranted.  




ORDER

Entitlement to TDIU is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


